[Cite as Dudee v. Philpot, 2019-Ohio-3939.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




JITANDER DUDEE,                                 :    APPEAL NO. C-180280
                                                     TRIAL NO. A-1701319
         Plaintiff-Appellant,
                                                :       O P I N I O N.
       vs.
                                                :
TIMOTHY PHILPOT,
                                                :
       Defendant-Appellee.




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 27, 2019




Stephen E. Imm, for Plaintiff-Appellant,

John C. Greiner, for Defendant-Appellee.
                        OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}    During his time on the family court bench, defendant-appellee Judge

Timothy Philpot wrote a fictional novel in which he details multiple family court

cases in an attempt to persuade readers of the importance of traditional Christian

values regarding family and marriage. One of the fictional cases described was the

contentious divorce case of Dr. Gupta Patel, a character who plaintiff-appellant Dr.

Jitander Dudee claims closely resembles him, a former litigant who appeared before

Philpot. Philpot portrays Patel as a deceitful and unfaithful husband who is hated by

his children and who repeatedly lies to the court. Dudee brought suit, claiming that

he was defamed and portrayed in a false light by Philpot’s statements about the

fictional Patel.1

        {¶2}    Dudee has now appealed from the trial court’s grant of summary

judgment in favor of Philpot on Dudee’s claims of defamation and false-light

invasion of privacy.

        {¶3}    Dudee argues in one assignment of error that the trial court erred in

granting summary judgment in favor of Philpot. He presents five issues for review,

(1) whether he presented evidence that Philpot’s statements about him were false, (2)

whether the trial court erroneously failed to consider a significant part of the

defamatory material in the novel, (3) whether Philpot’s statements that Dudee’s

children “hated him” could be determined by a reasonable fact-finder to be

defamatory, (4) whether there was evidence in the record from which a reasonable



1 Because Dudee claims to be Patel, we will refer to Dudee rather than the fictional Patel in our
opinion. We note that Philpot denies that Patel is Dudee. For purposes of this opinion, we will
assume they are the same.


                                                   2
                      OHIO FIRST DISTRICT COURT OF APPEALS



fact-finder could conclude that Dudee was damaged by Philpot’s defamatory

statements about him, and (5) whether he presented evidence proving that Philpot’s

statements were false, and thus, cast Dudee in a false light.

                                Factual Background

       {¶4}   Philpot has since retired from his position as a family court judge in

Lexington, Kentucky. Dudee is a medical doctor who practices in Lexington. The

novel, entitled Judge Z: Irretrievably Broken, discusses the contentious Patel

divorce case for two of its 257 pages. Dudee claims that Patel represents him, and

that the following six statements made in the book are defamatory and violate his

privacy by portraying him in a false light:

     1. There was no longer any reason to tolerate his arrogance, affairs, and

         silence.

     2. He had already been to jail twice for failing to pay. Then, after

         screaming under oath, “I have no money, I have no money,” he always

         paid to get out.

     3. He still owed money to his past two lawyers, and word gets around.

     4. The next time he stayed in jail the full sixty days, growing a mangy

         beard and claiming various religious convictions no one had heard of

         to set up a discrimination suit against the jail and maybe even the

         judge. He found out from Google that the judge was a Methodist and

         therefore must be biased against Hindus. But his wife had testified

         that in decades of marriage she had never seen any evidence of a

         devout Hindu living in her home.

     5. He could see his kids, but they hated him.




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



     6. He was a typical workaholic doctor at the University Hospital.

       {¶5}   Philpot included the following disclaimer at the beginning of his

novel—“All of the characters in this book are creations of the author’s imagination.

This is a work of fiction. Any resemblance to real individuals is purely coincidental.”

       {¶6}   The trial court granted summary judgment for Philpot on all counts,

finding that all six of the statements were either not well-pled, substantially true,

subject to the innocent-construction rule, nonverifiable opinion, or nonverifiable

hyperbole.

                                Standard of Review


       {¶7}   The standard of review for a grant of summary judgment is de novo.

Esber Beverage Co. v. Labatt USA Operating Co., L.L.C., 138 Ohio St. 3d 71, 2013-

Ohio-4544, 3 N.E.3d 1173, ¶ 9. Under Civ.R. 56, summary judgment will be granted

when the moving party shows

     that no genuine issues as to any material fact remain; the moving party is

     entitled to judgment as a matter of law; and it appears from the evidence

     that reasonable minds can come to but one conclusion, and viewing such

     evidence most strongly in favor of the party against whom the motion for

     summary judgment is made, the conclusion is adverse to that party.

Amankwah v. Liberty Mut. Ins. Co., 2016-Ohio-1321, 62 N.E.3d 814, ¶ 9 (1st Dist.).

                                     Defamation

       {¶8}   “Defamation is the publication or communication of a false statement

of fact that injures someone by adversely affecting the person's reputation, business,

or position—by exposure to public hatred, contempt, ridicule, shame, or disgrace.”




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



Fuchs v. Scripps Howard Broadcasting. Co., 170 Ohio App. 3d 679, 2006-Ohio-

5349, 868 N.E.2d 1024, ¶ 28 (1st Dist.).

       {¶9}   Defamation includes both libel and slander. Gilson v. Am. Inst. of

Alternative Medicine, 2016-Ohio-1324, 62 N.E.3d 754, ¶ 37 (10th Dist.). Libel refers

to written or printed defamatory words, while slander refers to spoken defamatory

words. Id.

       {¶10} In Thomas v. Cohr, Inc., 197 Ohio App. 3d 145, 2011-Ohio-5916, 966
N.E.2d 915, ¶ 24 (1st Dist.), this court discussed the five essential elements of a claim

of defamation.

      A private person who brings a defamation claim must plead and prove:

      (1) a false and defamatory statement, (2) about the plaintiff, (3) published

      without privilege to a third party, (4) with fault or at least negligence on

      the part of the defendant, and (5) that was either defamatory per se or

      caused special harm to the plaintiff.

Id.

       {¶11} Substantial truth is a complete defense to defamation. Fuchs at ¶ 48.

For purposes of summary judgment in a defamation case, the court must view the

truthfulness of the statements in favor of the nonmoving party—i.e., assume the

statements are false until shown to be true by the moving party. Brown v. Lawson,

169 Ohio App. 3d 430, 2006-Ohio-5897, 863 N.E.2d 215, ¶ 22 (1st Dist.).

                           Does Patel Represent Dudee?

       {¶12} Philpot claims that Patel is a “composite character,” representative of

multiple real-life litigants. In his motion for summary judgment, Philpot argued that




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



Patel did not represent Dudee, and so the trial court should grant summary

judgment because the statements were not about Dudee.

       {¶13} In order to be defamatory, words must refer to some ascertained or

ascertainable person, who then has standing to sue. Smith v. Huntington Pub. Co.,

410 F. Supp. 1270, 1273 (S.D.Ohio 1975), aff'd, 535 F.2d 1255 (6th Cir.1976) (applying

Ohio law).

       {¶14} In works of fiction, the test for identification is whether a reasonable

person could reasonably believe that the article referred to the plaintiff after

comparing the characteristics of the plaintiff with those of the fictional character. Id.

Neither the intent of the author, nor the recognition by the plaintiff that the article

might be about him, are relevant to identification. Id.

       {¶15} The author in Smith wrote an article describing drug dependency, and

tried to conceal the identity of the drug-addicted subject of the article by using the

generic name “Randy Smith” to describe the subject. Id. at 1272. A real person

named Randy Smith who lived in the area sued the author for defamation after the

article was published in the local newspaper. Id. at 1272.

       {¶16} There were many similarities between the plaintiff and the fictional

Randy Smith in the article. Both lived in the same small town, were 18-year-old

males, and had mothers involved in the drug-dependency program from which the

author drew his inspiration. Id. at 1273. The court found the similarities sufficient

that a person who “only knew the plaintiff casually, or who had not seen him in some

time might reasonably believe that the article concerned the plaintiff * * *.” Id.




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} Ultimately, the court in Smith granted summary judgment for the

defendant due to the innocent-construction rule, and because the article contained a

clear disclaimer that all names in the article were fictitious. Id. at 1274.

       {¶18} Philpot admits that the novel is a thinly-veiled autobiography. Also,

Charlene Dudee, Dudee’s ex-wife, said in an affidavit, “It was immediately obvious to

me upon reading this section of the book that Gupta and Connie Patel represent

Jitander and myself.”

       {¶19} Here are some of the most striking similarities between the fictional

Patel character and Dudee: (1) both Patel and Dudee were litigants in contentious

divorce cases in front of Judge Philpot, (2) both are medical doctors, (3) both are

from India, (4) both married American women they met during residency (Charlene

is Dudee’s ex-wife, Connie is Patel’s ex-wife), (5) Dudee’s annual income at the time

of the divorce was nearly identical to Patel’s, (6) both were ordered to give up

“million dollar” houses, (7) Patel was jailed twice for contempt of court for failing to

pay maintenance, Dudee was jailed three times for the same reason, (8) Patel claims

that the fictional Judge Z is biased against Hindus, Dudee complained to the

Kentucky Judicial Conduct Commission that Philpot was biased against

nonChristians, (9) Patel owed money to two different lawyers, Dudee owed money to

four different law firms, (10) Judge Z accused Patel of hiding money from the court,

Philpot held in multiple rulings that Dudee had hidden funds from the court, and (11)

Judge Z says Patel came to court with a beard and a dot on his forehead, Dudee had a

beard and a dot on his forehead during at least one hearing before Philpot.

       {¶20} There are also some differences. (1) Patel has three teenage children,

Dudee has four young children, (2) Patel purchased a house during the divorce and




                                                7
                      OHIO FIRST DISTRICT COURT OF APPEALS



paid cash, Dudee remained in the marital home, (3) Patel completed his residency in

1979, Dudee was 12 years old in 1979, (4) Patel worked at a university hospital and

then a small hospital in Corbin, Kentucky, while Dudee owned his own

ophthalmology clinic and never worked at a hospital in Corbin, Kentucky.

       {¶21} In Smith, the disclaimer at the beginning of the news article was one of

the primary reasons the court held that the statements were not about the plaintiff.

However, Philpot’s disclaimer in the novel carries less effect than the one in Smith.

In Smith, the disclaimer appeared in bold before the article, and then once the

plaintiff expressed his concerns to the newspaper, the newspaper emphasized the

disclaimer again by publishing it in the clarifications section of the next day’s paper.

       {¶22} In Philpot’s novel, the disclaimer is on the same page as the contact

information of the author and publisher, and is situated in between the copyright

warning and other text. The text of the disclaimer does not stand out in any way.

Also, the similarities between Patel and Dudee are more numerous and more

substantive than the plaintiff and the fictional character in Smith.

       {¶23} When the court declines to grant summary judgment for the defendant

on the issue of whether a fictional character depicts a plaintiff, it becomes an issue of

fact for the jury to decide. See Smith v. Stewart, 291 Ga.App. 86, 93, 660 S.E.2d 822

(2008).
      {¶24} The trial court wrote in its decision that Patel represents Dudee, and

declined to grant Philpot’s motion for summary judgment on that issue. There is a

genuine issue of material fact as to whether Patel represents Dudee, and so we

proceed to an analysis of the statements themselves. In other words, even if a trier of

fact found that Patel represents Dudee, does Dudee have viable claims?




                                               8
                      OHIO FIRST DISTRICT COURT OF APPEALS


  “There was no longer any reason to tolerate his arrogance, affairs, and
                                silence.”

       {¶25} The trial court found this statement to be substantially true because

the record in the divorce case established that Dudee had an affair.

       {¶26} At the final property and maintenance hearing on March 16, 2006,

Charlene testified several times regarding Dudee’s infidelity. She stated that Dudee

was unfaithful before she was ever unfaithful.         In regards to an attempt at

reconciliation, Charlene testified that “[i]t appears that, you know, he’d been seeing

other women after we separated and, you know, it appeared that we forgave each

other and wanted to move on and try to see if we could make it work.” With regards

to a second attempt at reconciliation, Charlene said that at the time she knew he had

been seeing other people. She claimed that he admitted to her that he had been

“inappropriate” with three of his employees after one tried to sue him for sexual

harassment. She testified that she witnessed him kissing another woman. She found

sexually explicit emails between Dudee and his ex-girlfriend. Dudee did not testify

during the hearing, and so Charlene’s testimony serves as the only evidence on the

issue of Dudee’s infidelity.

       {¶27} At trial, Charlene’s testimony served as sufficient, and unopposed,

evidence that Dudee was unfaithful during the marriage. Nevertheless, attached to

his memorandum opposing summary judgment, Dudee submitted an affidavit in

which he swears that he never committed an act of infidelity during his marriage. He

also submitted an affidavit from Charlene in which she swears “[b]ased on

information known and available to me, I do not believe that Jitander was unfaithful

during our marriage.” Charlene’s affidavit was sworn on January 19, 2018, nearly 12

years after Charlene testified at the final property and maintenance hearing.



                                              9
                      OHIO FIRST DISTRICT COURT OF APPEALS


Charlene’s affidavit effectively recants her testimony and casts doubt on the only

evidence of Dudee’s infidelity. Dudee claims that these affidavits create a genuine

issue of material fact.

       {¶28} In response, Philpot argues that collateral estoppel prevents Dudee

from relitigating the truth of his infidelity, and so it does not matter that Charlene

signed an affidavit recanting her testimony.

       {¶29} Collateral estoppel prevents an issue from being relitigated where

      (1) the party against whom estoppel is sought was either a party or in

      privity with a party to the prior action; (2) a final judgment was rendered

      on the merits in the previous action following a full and fair opportunity

      to litigate the issue; (3) the issue on which estoppel is sought was either

      admitted or actually tried and decided in the prior action, and was

      necessary to the final judgment; and (4) the issue in the current case is

      identical to the issue involved in the prior suit.

Monahan v. Eagle Picher Industries, Inc., 21 Ohio App. 3d 179, 181, 486 N.E.2d 1165

(1st Dist.1984).

       {¶30} Where the defendant clearly has had his day in court on the specific

issue brought into litigation at the later proceeding, he is estopped from relitigating

that issue. Goodson v. McDonough Power Equip., Inc., 2 Ohio St. 3d 193, 200, 443
N.E.2d 978 (1983). Collateral estoppel should not be applied where a party could not

foresee that the issue would be subsequently utilized collaterally and the party had

little knowledge or incentive to fully and vigorously litigate the issue in the first case.

Id. at 201.

       {¶31} In Kentucky, fault may be considered in divorce cases when

determining the amount of maintenance to be awarded in order to prevent a windfall


                                                10
                     OHIO FIRST DISTRICT COURT OF APPEALS


to the faulty party seeking maintenance.       Platt v. Platt, 728 S.W.2d 542, 543

(Ky.App.1987).

       {¶32} In the divorce case, Dudee alleged that Charlene had been unfaithful,

and moved to reduce the amount of maintenance he was required to pay her. Judge

Philpot issued a final judgment entitled “Findings of Fact, Conclusions of Law and

Amended Decree.” Philpot examined the infidelity of both Dudee and Charlene

when deciding whether Charlene’s “fault” should alter the amount of maintenance

she was owed. At the hearing, Charlene admitted to having an affair. She also

testified about Dudee’s affairs. In his Amended Decree, Philpot decided not to alter

the amount of maintenance to be paid to Charlene, stating “According to [Charlene’s]

uncontroverted testimony, [Dudee] engaged in similar affairs during the marriage.

There is plenty of fault on both sides.” (Emphasis in original.)

       {¶33} Regarding the first two prongs, the party against whom estoppel is

sought (Dudee) is the same in the present case as in the divorce case. There was a

hearing on the issue, which presented Dudee with a full and fair opportunity to

litigate the issue of his infidelity. After the hearing, Judge Philpot issued a final

judgment on the merits.

       {¶34} On the third prong, the issue of Dudee’s infidelity was actually decided

by Judge Philpot when he said, “[Dudee] engaged in similar affairs during the

marriage.” During his deposition, Philpot testified that he did not think the infidelity

of Dudee was relevant to any of the decisions he made in the divorce case. But, his

memory is belied by the amended decree. His finding that Dudee was unfaithful was

crucial to Philpot’s decision to not alter Charlene’s maintenance payments.

Maintenance payments constituted a significant issue in the case overall, which is

why Dudee moved for a hearing to have the maintenance payments reduced in the


                                              11
                      OHIO FIRST DISTRICT COURT OF APPEALS


first place. So, while it may not have been necessary as a matter of law that Philpot

find Dudee unfaithful when deciding not to reduce the maintenance payments, his

infidelity was necessary to Philpot’s ultimate determination. Despite Charlene’s

affairs, Philpot did not reduce the amount of maintenance to be paid because “there

is plenty of fault on both sides.”

       {¶35} The fourth prong requires us to determine whether the current issue is

identical to the issue in the divorce case. The threshold issue Philpot was deciding at

the final property hearing was whether Charlene was unfaithful and therefore at

fault, not whether Dudee was unfaithful. Dudee argues that the hearing was meant

to determine Charlene’s fault and whether the amount of maintenance due to her

should be reduced as a result, and that since he was not seeking maintenance, his

infidelity was not the issue to be litigated.

       {¶36} While the threshold issue may have been to determine Charlene’s

infidelity, Dudee’s infidelity became an issue when Charlene testified. Dudee had

incentive to fully and vigorously litigate the issue of his infidelity, because not to do

so would leave Charlene’s testimony unrefuted, and would effectively concede that he

had been unfaithful. In attempting to modify Charlene’s maintenance payments, he

had strong incentive to not only show that Charlene was at fault, but also that he was

not at fault, especially after Charlene raised the issue of his infidelity. Dudee had his

day in court on the issue of his infidelity.

       {¶37} If collateral estoppel did not bar relitigation of Dudee’s unfaithfulness,

his and Charlene’s affidavits may have created a genuine issue of material fact as to

that issue. But, collateral estoppel bars relitigation of the issue of Dudee’s infidelity,

and so the trial court did not err when it granted summary judgment on the infidelity

statement.


                                                12
                     OHIO FIRST DISTRICT COURT OF APPEALS


“He had already been to jail twice for failing to pay. Then, after screaming
under oath, ‘I have no money, I have no money,’ he always paid to get out.”

       {¶38} Dudee argues that reading this statement in the context of the other

statements about Patel leads the reader to believe that Dudee committed perjury

when he testified that he was unable to pay. The trial court found this statement to

be substantially true, holding that the record in the divorce case established that

Dudee did claim to not have money to pay, and then later paid.

       {¶39} Both parties agree that Dudee went to jail three times for failing to pay

his obligations. Dudee also acknowledged in his deposition that during his divorce-

trial testimony he said something similar to “I have no money, how am I going to

pay, how do you expect me to pay?” Dudee then said that he borrowed money from

his girlfriend in order to make his contempt payments and get out of jail.

       {¶40} In his order dated October 27, 2005, Philpot was not convinced that

Dudee was unable to comply with court orders to pay, found that Dudee had assets

which enabled him to pay, and held him in contempt for failure to pay.

       {¶41} On June 9, 2006, Philpot found Dudee in contempt for failure to pay

attorney fees and maintenance obligations. Philpot found that Dudee “has the ability

to pay these amounts, but chooses not to do so.”

       {¶42} In his “Findings of Fact, Conclusions of Law, and Decree,” Philpot

found that Dudee “failed to disclose many assets throughout these proceedings,”

including the purchase of a thoroughbred race horse and commercial real estate.

Philpot also found that Dudee “attempted to conceal assets” by diverting money from

the marital estate to other bank accounts, such that Philpot ordered Dudee to restore

$85,000 to the marital estate.




                                             13
                      OHIO FIRST DISTRICT COURT OF APPEALS


       {¶43} Philpot’s findings and orders throughout the divorce case indicate that

Dudee concealed assets and failed to pay, and was jailed as a result. There are no

genuine issues of material fact as to the truth of the statement.

   “He still owed money to his past two lawyers, and word gets around.”

       {¶44} The trial court found this statement to be substantially true. Although

the broader context of the passage about Patel is that he was deceitful and refused to

pay his obligations, the immediate context surrounding this statement conveys a

different meaning. The statement appears in this context—“no lawyer would touch

his lawsuit. And now he was ‘pro se,’ meaning he represented himself and had a fool

for a client. He still owed money to his past two lawyers, and word gets around.”

       {¶45} When read in context, it is clear that the statement is meant to

communicate that Patel did not pay his lawyers’ fees, and so now he could not find a

lawyer to take his case. “Word gets around” that Patel does not pay his legal fees. It

is undisputed that Dudee failed to pay his legal fees.          When Dudee filed for

bankruptcy on August 2, 2011, he owed legal fees to four different law firms for legal

work done on his behalf. The statement is substantially true, and there is no genuine

issue of material fact with regards to this statement.

“The next time he stayed in jail the full sixty days, growing a mangy beard
and claiming various religious convictions no one had heard of to set up a
discrimination suit against the jail and maybe even the judge. He found
out from Google that the judge was a Methodist and therefore must be
biased against Hindus. But his wife had testified that in decades of
marriage she had never seen any evidence of a devout Hindu living in her
home.”

       {¶46} The trial court did not review the merits of this statement because the

statement was not pled in the complaint as a defamatory statement, or as a false-

light invasion of privacy.




                                              14
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶47} In paragraph 11 of his complaint, Dudee listed the statements he

claimed were defamatory, and did not include the religious statement among them.

Dudee did reference his religious convictions in paragraph nine of the complaint

where he discussed the similarities between Patel and himself, but he did not identify

any statement from the book regarding his religious convictions as being false or

defamatory.

       {¶48} In Boutsicaris v. Akron Gen. Med. Ctr., 9th Dist. Summit No. 17941,

1997 WL 270552, *6 (May 14, 1997), the defamation-plaintiff did not specifically

identify which statements made by the defendants were defamatory. Instead, he

merely alleged in the complaint that the defendants had made false and defamatory

statements which denigrated his skills as a physician. Id. The court found that the

language of the complaint clearly identified the substance of the defamatory

statements and determined the defamation claim to be well-pled. See id.

       {¶49} Dudee’s case is distinguishable from Boutsicaris. In his complaint,

Dudee identified the specific statements which he believed to be defamatory.

Nowhere in his complaint does he allege that the defendant made false statements

regarding his religious convictions.    In fact, it was only in the portion of his

complaint where he listed out the similarities between himself and Patel that Dudee

mentioned anything about religious convictions. This was insufficient to put Philpot

on notice that the statement was being alleged as a defamatory statement.          In

Boutsicaris, the plaintiff clearly identified the substance of the defamatory

statements—that the defendants denigrated his skills as a physician. Dudee failed to

clearly identify the substance of any defamatory statements regarding his religious

convictions.




                                             15
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶50} The statement regarding Dudee’s religious convictions was not pled as

a defamatory statement, and so the trial court did not err when it granted summary

judgment as to that statement.

      “He was a typical workaholic doctor at the University Hospital.”

       {¶51} The trial court found the workaholic statement to be nonverifiable and

hyperbole. In his appellate brief, Dudee did not present the workaholic statement as

an issue for review under his assignment of error. In fact, he only mentioned the

workaholic statement twice in his brief. First, he made a blanket assertion in his

statement of facts that certain statements in the novel are defamatory, and included

the workaholic statement in that assertion. Second, he mentioned the workaholic

statement during his argument regarding the “kids hated him” statement.

       {¶52} “To receive consideration on appeal, trial-court errors must be argued

and supported by citation to the record.” Berger v. Wade, 1st Dist. Hamilton No. C-

120863, 2014-Ohio-1262, ¶ 25.      It is not the appellate court’s duty to make

appellant’s argument where he fails to make one on his own. See id.; see also James

v. My Cute Car, LLC, 10th Dist. Franklin No. 16AP-603, 2017-Ohio-1291, ¶ 10 (“the

burden of affirmatively demonstrating error on appeal rests with the party asserting

error.”).

       {¶53} Nowhere in Dudee’s brief did he argue why the statement is

defamatory, or in any way refute the trial court’s holding that the statement is

nonverifiable and hyperbole. Simply mentioning the statement a couple of times in

the brief does not suffice as argument. It is not this court’s job to make Dudee’s

argument for him.




                                            16
                         OHIO FIRST DISTRICT COURT OF APPEALS



        {¶54} Regardless, the trial court did not err in finding the statement to be

nonverifiable and hyperbole.        A totality-of-the-circumstances test is used to

determine whether a statement is fact or mere hyperbole or opinion. Vail v. The

Plain Dealer Publishing Co., 72 Ohio St. 3d 279, 282, 649 N.E.2d 182 (1995). The

court should consider the “specific language used, whether the statement is

verifiable, the general context of the statement, and the broader context in which the

statement appeared.”        Id.   Where a statement “lacks a plausible method of

verification, a reasonable reader would not believe that the statement has specific

factual content.” Id. at 283.

        {¶55} When determining whether a statement is hyperbole or opinion, the

court must consider whether the language used is meant to elicit an emotional

response, and whether the language is ambiguous or has a readily ascertainable

meaning. Brown v. Lawson, 169 Ohio App. 3d 430, 2006-Ohio-5897, 863 N.E.2d
215, ¶ 17 (1st Dist.).

        {¶56} The broader context of the statement leans towards fact. Although the

book is geared towards persuasion, its general tenor is factual. The novel was written

by a family court judge, and a reasonable reader could easily believe that the novel

accurately depicts actual court cases.

        {¶57} But, the general context, the language used, and the fact that the

statement is nonverifiable all lean towards opinion and hyperbole. The statement

was made in the following general context: “he was a typical workaholic doctor at the

University hospital. Connie Patel put up with the doc because he made nearly a half-

million a year. Interesting how thirty-five thousand a month can cover a lot of

husbandly failure.”




                                             17
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶58} The specific language—“workaholic”—is ambiguous and lacks a precise

meaning. Philpot is stating his opinion, phrased hyperbolically, that Dudee is a

neglectful husband who places work over family, none of which is verifiable. The

statement is nonverifiable and hyperbole.

       {¶59} Dudee did not properly present the workaholic statement for our

review on appeal. Nonetheless, after discerning an argument as best as we can, it is

clear that the trial court did not err in granting summary judgment because no

genuine issue of material fact remains regarding this statement.

                  “He could see his kids, but they hated him”

       {¶60} The trial court found this statement to be an opinion, nonverifiable,

and hyperbole. However, we find that the statement may be verifiable due to the

implication that Philpot, as the family court judge presiding over the case, has

private, first-hand knowledge about the children’s feelings towards Dudee.

       {¶61} Subjective emotions are not verifiable. Stholmann v. WJW TV, Inc.,

8th Dist. Cuyahoga No. 86491, 2006-Ohio-6408, ¶ 27.            But, when the author

indicates that he has “private, first-hand knowledge which substantiates the opinion

he expresses, the opinion becomes as damaging as an assertion of fact.” Scott v.

News-Herald, 25 Ohio St. 3d 243, 251, 496 N.E.2d 699 (1986).

       {¶62} “Liability for libel may attach when a negative characterization of a

person is coupled with a clear, but false implication that the author is privy to facts

about the person that are unknown to the general reader.” Hotchner v. Castillo-

Puche, 551 F.2d 910, 913 (2d Cir.1977).

       {¶63} What would otherwise likely be a nonverifiable opinion may be

considered a statement of fact due to the context of the statement and the speaker-




                                             18
                     OHIO FIRST DISTRICT COURT OF APPEALS



defamer’s position within a company or organization. Wayt v. DHSC, LLC, 2017-

Ohio-7734, 97 N.E.3d 903, ¶ 138 (5th Dist.), rev'd on other grounds, 155 Ohio St. 3d
401, 2018-Ohio-4822, 122 N.E.3d 92, ¶ 138. In Wayt, the court considered the

speaker’s position as director of human resources in finding the defamatory

statement to be verifiable. Id.

        {¶64} As discussed previously, in determining whether the “kids hated him”

statement is fact or opinion, we look to the broader context of the statement, the

general context, the specific language used, and whether the statement is verifiable.

Vail, 72 Ohio St. 3d at 282, 649 N.E.2d 182.

        {¶65} The broader context leans towards fact because the general tenor is

factual. The general context leans towards opinion because the author expresses his

opinion that Patel and Connie’s marriage was not a “love marriage” anymore. Also,

the language used—“hate”—is meant to elicit an emotional response, and so leans

towards hyperbole. See Brown, 169 Ohio App. 3d 430, 2006-Ohio-5897, 863 N.E.2d
215, at ¶ 17.

        {¶66} Finally, the statement would normally be considered nonverifiable

since the judge cannot know the true feelings of the children. But, the context of the

statement, and the author’s role as the family court judge, could lead a reasonable

reader to conclude that the children had communicated their feelings about their

father to the judge during the court proceedings.

        {¶67} Philpot’s passage about Patel implies first-hand knowledge, and

therefore could potentially cause us to take what would otherwise be a nonverifiable

opinion and treat it as an assertion of fact. Nevertheless, we need not decide whether




                                              19
                       OHIO FIRST DISTRICT COURT OF APPEALS



the statement is verifiable because Dudee’s failure to plead special damages is fatal to

his claim with regards to the “kids hated him” statement.

                   Special Damages and Defamation Claims

       {¶68} In order for a statement to be defamatory per se, it must be

defamatory upon the face of the statement. Becker v. Toulmin, 165 Ohio St. 549,

556, 138 N.E.2d 391 (1956).        When a statement is only defamatory through

interpretation, innuendo, or consideration of extrinsic evidence, then it is

defamatory per quod and not defamatory per se.           Id.   When the statement is

defamatory per se, special damages need not be pled or proven, they are presumed.

Id. at 553. In an action for defamation per quod, special damages must be pled and

proven. Id. at 556.

       {¶69} In order for a statement to be defamatory per se, it must fall into one

of three categories:

     (1) the imputation of a charge of an indictable offense involving moral

     turpitude or infamous punishment, (2) the imputation of some offensive

     or contagious diseases calculated to deprive the person of society, or (3)

     having the tendency to injure the plaintiff in his trade or occupation.

Williams v. Gannett Satellite Information Network, Inc., 162 Ohio App. 3d 596,

2005-Ohio-4141, 834 N.E.2d 397, ¶ 8 (1st Dist.).

       {¶70} The “kids hated him” statement is not defamatory per se, and Dudee

does not argue that it is. Therefore, it can only be defamatory per quod, and so

Dudee was required to plead special damages.

       {¶71} Special damages are distinct from general damages. General damages

are those which are a necessary consequence of the harm; they are implied by law




                                              20
                      OHIO FIRST DISTRICT COURT OF APPEALS



and do not need to be pled. Klein Structural Steel Co. v. John J. Pool Co., 26 Ohio

App. 420, 423, 160 N.E. 520 (6th Dist.1927); See F.A.A. v. Cooper, 566 U.S. 284,

295-296, 132 S. Ct. 284, 182 L. Ed. 2d 497 (2012) (in defamation cases, general

damages “cover loss of reputation, shame, mortification, injury to the feelings and

the like”).

        {¶72} As stated in our recent case of Martin v. Wegman, 1st Dist. Hamilton

Nos. C-180268 and C-180308, 2019-Ohio-2935, ¶ 15, “special damages are those

direct financial losses resulting from the plaintiff’s impaired reputation, such as lost

profits to his business.” Where a defamation plaintiff has not claimed a pecuniary

harm, an economic harm, or any specific harm related to his profession, he has failed

to plead special damages. Id. at ¶ 20. Also, Civ.R. 9(G) requires that claims for

special damages in cases of defamation per quod be pled with specificity. Id. at ¶ 19.

        {¶73} In his complaint, Dudee claimed that as a result of Philpot’s

statements, he suffered “humiliation, embarrassment, anxiety, mental anguish,

emotional distress, and damage to his reputation and career.” He has not claimed a

pecuniary harm, an economic harm, or any specific harm related to his profession.

Therefore, he has failed to plead special damages at all, much less with the specificity

required by Civ.R. 9(G). The trial court did not err when it granted summary

judgment on the “kids hated him” statement.

                           False-Light Invasion of Privacy

        {¶74} Dudee contends that the trial court erred in finding that his false-light

claim fails because three of the statements (infidelity, hiding money from the court,

and failure to pay his attorneys) are substantially true, and the “kids hated him”

statement is an opinion.




                                              21
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶75} In Welling v. Weinfeld, 113 Ohio St. 3d 464, 2007-Ohio-2451, 866
N.E.2d 1051, ¶ 61, the Ohio Supreme Court formally adopted the false-light invasion-

of-privacy claim under Ohio law.

      [O]ne who gives publicity to a matter concerning another that places the

      other before the public in a false light is subject to liability to the other for

      invasion of his privacy if (a) the false light in which the other was placed

      would be highly offensive to a reasonable person, and (b) the actor had

      knowledge of or acted in reckless disregard as to the falsity of the

      publicized matter and the false light in which the other would be placed.

Id.

       {¶76} If the statement is true, then there is no false light. Id. at ¶ 52. To be

highly offensive, the plaintiff must be justified in the eyes of the community in feeling

seriously offended and aggrieved by the publicity. Id. at ¶ 55. The statement must be

“such a major misrepresentation of his character, history, activities or beliefs that

serious offense may reasonably be expected.” Id.

       {¶77} As discussed above, the statements about hiding money from the court

and not paying his attorneys are substantially true, and collateral estoppel prevents

Dudee from relitigating the truth of the infidelity statement.

       {¶78} Also, as discussed above, the implication of first-hand knowledge

could turn the “kids hated him” statement from nonverifiable hyperbole into a

statement of fact. But, since Dudee did not properly plead special damages, his false-

light claim fails just the same as his defamation claim.

                     Special Damages and False-Light Claims




                                                 22
                       OHIO FIRST DISTRICT COURT OF APPEALS



          {¶79} Whether a claim for false-light invasion of privacy based on language

that is defamatory per quod requires a plaintiff to plead special damages appears to

be an issue of first impression in Ohio. Ohio courts have found it desirable to impose

certain procedural limitations on defamation actions. This includes a statute of

limitations on all defamation actions, and requiring a plaintiff to plead and prove

special damages in defamation-per-quod actions. Ohio, and the majority of other

states, applies the defamation statute of limitations to false-light claims. Stout v.

FedEx Ground Package Sys., Inc., N.D. Ohio No. 3:14-CV-02169, 2015 WL 7259795,

*3 (Nov. 17, 2015).

          {¶80} California statutorily requires the pleading of special damages in

defamation-per-quod cases. Fellows v. Natl. Enquirer, Inc., 42 Cal. 3d 234, 235, 228
Cal. Rptr. 215, 721 P.2d 97 (1986).        The California Supreme Court found this

requirement to apply to false-light claims based on language that is defamatory per

quod as well. Id. at 251. The court held that to find otherwise would circumvent the

statutory “zone of protection” afforded to the press by allowing plaintiffs to take

statements which fail on defamation-per-quod grounds due to a lack of special

damages, and to plead them as false-light claims in order to get around the special-

damages requirement. Id. at 250.

          {¶81} Illinois followed suit in Schaffer v. Zekman, 196 Ill.App.3d 727, 736,

554 N.E.2d 988 (1990), agreeing with the California Supreme Court in Fellows, and

finding that special damages were required in false-light actions “based on language,

the defamatory meaning of which can be established only by reference to extrinsic

facts.”




                                              23
                      OHIO FIRST DISTRICT COURT OF APPEALS



      In considering the applicability of the special damages requirement to a

      false-light claim, the Fellows court acknowledged the evolution of

      restrictions and limitations on liability for defamatory speech as courts

      and legislatures attempted to balance the interest in a person's reputation

      against the interests in freedom of speech and press. It suggested the

      requirement of special damages in a per quod action represented a

      legislative determination that the imposition of liability for a publication

      which afforded no warning of its defamatory nature, and did not cause

      actual pecuniary injury, placed too great a burden on the editorial process

      and interfered with the free dissemination of news.         The court also

      recognized that privacy suits threaten the freedoms of speech and press in

      the same manner as defamation actions.

Id. at 735.

       {¶82} While related, false light and defamation are different causes of action.

False light often serves as an additional or alternative remedy for defamatory

statements, but a plaintiff need not be defamed to have a cause of action for false-

light invasion of privacy. Restatement of the Law 2d, Torts, Section 652(E) (1977).

False-light claims are separate and distinct from defamation because they protect a

different interest—harm to character, reputation, or trade (defamation) vs. publicity

of false information (false light). A claim for false-light invasion of privacy is not an

avenue for plaintiffs to get into court due to their failure to otherwise set forth a

defamation claim.

       {¶83} Since claims for false light and defamation are so closely related, the

procedural limitations developed by courts over the years on defamation claims




                                              24
                     OHIO FIRST DISTRICT COURT OF APPEALS



(statute of limitations, special damages, etc.) should be applied to false-light claims.

The Ohio Supreme Court adopted the false-light cause of action not because it

wanted plaintiffs to have an alternative cause of action where they could not sustain

a defamation claim due to a lack of special damages, but because it wanted to give

plaintiffs the ability to protect their interests against having false information

publicized about them.     See Welling, 113 Ohio St. 3d 464, 2007-Ohio-2451, 866
N.E.2d 1051, at ¶ 39, 50, 60.

       {¶84} When discussing the standard of fault required for both types of

claims, the Welling court held that “False light defendants enjoy protections at least

as extensive as defamation defendants.” Id. at ¶ 58. This suggests that the same

limitations that apply to defamation claims apply to false-light claims. See id.

       {¶85} We therefore hold that whenever a false-light invasion-of-privacy

claim is based on language that is defamatory per quod, pleading and proof of special

damages is required. Dudee’s false-light claim for the “kids hated him” statement

falls in the category of per quod, and so requires that special damages be pled. As

discussed above, Dudee failed to plead special damages. Therefore, his claim for

false-light invasion of privacy based on the “kids hated him” statement fails, and the

trial court did not err when it granted summary judgment on that statement.

                                     Conclusion


       {¶86} The trial court did not err when it granted summary judgment on all of

Dudee’s claims for defamation and false-light invasion of privacy. Dudee’s sole

assignment of error is overruled.

                                                                   Judgment affirmed.




                                              25
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, P.J., and WINKLER, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                26